Case 1:19-cr-00082-PLF Document 2 Filed 03/05/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT 0F COLUMBIA

UNITED STATES OF AMERICA, : Criminal No. 1:19-cr-
v. : VIOLATION:
: 18 U.S.C. § 201
DEMETRIUS McMILLAN : (Bribery)
Defendant. : FORFEITURE:

18 U.s.c. §981(a)(1)(c); 28 U.s.C.
§ 2461(¢); 21 U.s.C. § sss(p)

INFORl;/IATION
The United States of America charges that:
M

From in or about April 2018 through in or about July 201 8, Within the District of
Columbia and elsewhere, the defendant, DEMETRIUS McMILLAN (hereinafter
“Mcl\/IILLAN”), did directly or indirectly, corruptly demand, seek, receive, accept, and agree to
receive or accept something of value personally, in return for being influenced in the
performance of an official act; that is, McMILLAN, a social services representative employed by
the District of Columbia Department of Human Services, solicited, received, accepted, and
agreed to receive or accept in excess of $380,000, and sexual favors, in exchange for issuing to
multiple beneficiaries fraudulent welfare benefits consisting of cash and food assistance valued
in excess of $1,450,000.

(Bribery of a Public Offlcial, in violation of Title 18, United States Code, Section
20l(b)(Z)(A))

FORFEITURE ALLEGATION

l. Upon conviction of the offense alleged in Count One of this Information, the
defendant shall forfeit to the United States any property, real or personal, which constitutes or is

derived from proceeds traceable to this offense, pursuant to Title 18, United States Code, Section

Case 1:19-cr-00082-PLF Document 2 Filed 03/05/19 Page 2 of 2

981(a)(l)(C) and Title 28, United States Code, Section 246l(c). The United States will also seek
the forfeiture of the following specific property: 3374,81 1.35 in U.S. currency seized from the
defendant’s residence on or about December 6, 2018. The United States will also seek a
forfeiture money judgment against the defendant in the amount of at least $150,000.

2. If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant[s]:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited witli, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property that cannot be divided without
difficulty;

the defendant shall forfeit to the United States any other property of the def endant, up to the
value of the property described above, pursuant to Title 21, United States Code, Section 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(&)(1)(€), Tit|e 28,
United Sates Code, Section 2461(€), and Titlc 21. United States Code, Section 853(p))

JESSIE K. LIU
UNITED STATES ATTORNEY
D.C. Bar No. 415793

By¢ @@{%tj Q/\/

EMILY A. MILLE‘R

D.C. Bar No. 462077

Assistant United States Attorney
Fraud & Public Corruption Section
555 4th Street, N.W., 5th Floor
Washington, D.C. 20530

(202) 252-6988
Emily.l'\/lillerZ@usdoj.gov

l\)

